Citation Nr: 1706955	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-15 695	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected coccydynia ("tailbone disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1986 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

In May 2015, the Board assigned a disability rating of 20 percent for the Veteran's tailbone disability.  In a July 2016 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) set aside the Board's May 2015 decision and remanded the appeal for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its July 2016 Memorandum Decision, the Court held that the Board erred when it failed to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 in applying the schedular ratings criteria and that it also failed to properly consider the combined effects of the Veteran's service-connected disabilities during its extraschedular analysis.  See Memorandum Decision, 3 (July 25, 2016) (VBMS).  

In particular, the Court directed the Board to remand the claim to obtain a medical opinion that discusses the symptoms and severity of the Veteran's coccydynia, addresses the presence of any functional loss of the type mentioned in 38 C.F.R. §§ 4.40 and 4.45, and expresses any functional loss in terms of the degree of additional range of motion loss so VA can assign a schedular evaluation that accurately reflects the extent of overall functional loss.  See id. at 5; citing DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); citing also Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

Prior to scheduling the Veteran's new examination, any outstanding treatment records relevant to the issue on appeal should be added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and relevant VA treatment records.

2.  Provide the Veteran with the opportunity to submit any outstanding private medical records relevant to the claim on appeal.  The Veteran should be allowed an appropriate amount of time to submit this evidence and/or to authorize VA to obtain this evidence on her behalf.

3.  After the above development is completed, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and severity of her tailbone disability.

Pursuant to the Court's July 2016 Memorandum Decision, the examiner should specifically address the presence of any functional loss of the type mentioned in 38 C.F.R. §§ 4.40 and 4.45, and express any functional loss in terms of the degree of additional range of motion loss of the lumbar spine.  In this regard, the examiner should address whether the Veteran's tailbone pain interferes with or affects the normal strength, speed, coordination, and/or endurance of the spine.

The examiner should also set out whether the Veteran's tailbone disability results in instability of station or interference with sitting.

A full explanation should be provided for all opinions expressed.  

4. After all of the above actions have been completed, accomplish any other development deemed appropriate in order to readjudicate the claim on appeal, to include referral to the Director of Compensation for extraschedular consideration, if warranted, of any combined effect of service connected disabilities that could be greater than the sum of each individual disability's impact, should they, for example, limit sitting and standing.  

5.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 	

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




